



CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT BECAUSE IT IS (I) NOT
MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
OMISSIONS ARE MARKED [*******].




























ORIGINAL DOCUMENTS


ADDENDUM 2


TO LEASE AGREEMENT BY AND BETWEEN


CYTYC SURGICAL PRODUCTS COSTA RICA, S. A.


& ZONA FRANCA COYOL, S. A.


AND DELIVERY OF PHASE IIIB





















--------------------------------------------------------------------------------








SECOND AMENDMENT TO LEASE AGREEMENT






Entered into at the city of San José and effective as of the 22nd day of the
month of September, of the year 2008, between:


Banco Cuscatlán de Costa Rica, S. A., a company organized and existent in
accordance with the laws of Costa Rica with main offices in San José, La Uruca,
150 meters north from the John Paul the Second bridge, corporate identification
number three- one hundred and one- cero sixty four thousand and fifty one, (the
“Fiduciary”), hereon, represented by Manuel Marenco Fernandez, [*******], acting
with sufficient authority for the execution of this Amendment to the Lease
Agreement, which legal representation is duly recorded in the Persons Section of
the Public Registry,


Zona Franca Coyol S.A., corporate identification card number three- one hundred
one-four hundred and twenty thousand five hundred twelve, registered in the
Mercantile Section of the Public Registry under book five hundred sixty, entry
ten thousand three hundred and seventy eight, consecutive one here on
represented by André Gamier Kruse, [*******], and Alvaro Carballo Pinto,
[*******], acting jointly and with sufficient authority for the execution of
this lease agreement which legal representation is duly recorded in the
Mercantile Section of the Public Registry under book five hundred and sixty
five, entry eleven thousand five hundred and ninety two, consecutive one,
company acting as Lessor (the “Lessor”), and


Cytyc Surgical Products Costa Rica S.A., corporate identification number three -
one hundred one - three hundred forty eight thousand seven hundred fifty nine,
(the “Lessee”),

registered in the Mercantile Section of the Public Registry under book one
thousand six hundred ninety, page one hundred sixty eight, entry two hundred
three, represented in this act with enough power by Javier Gomez Morales,
[*******], acting with sufficient authority for the execution of this Amendment
to the Lease Agreement, which legal representation is duly recorded in the
Persons Section of the Public Registry,


Lessor, Lessee and Fiduciary shall each and collectively be referred to as a
“Party” or the “Parties”. Words




1

--------------------------------------------------------------------------------





RECITALS:


1.
Whereas, ZONA FRANCA COYOL, as Lessor entered into a Lease Agreement on April
23rd 2007 (“Lease Agreement”), according to which the Lessor would build and
lease to Lessee a manufacturing facility and office building, the “Premises”.



2.
Whereas, on August, 2007, the Lessor executed a Trust Agreement, and the
Premises were transferred to Banco Cuscatlan de Costa Rica, S. A. in trust,
through the so called Zona Franca Coyol / Citibank / Cuscatlan / Two thousand
and seven Guaranty Trust (“Trust Agreement”);



3.
Whereas, on July 22nd, 2008, Parties entered into the First Amendment to the
Lease, in order to, among other things, amend Sections 2.02 A and B, 2.05, and
Section 3 of the Lease.



4.
Whereas, as a consequence of Lessee Changes duly evidenced by Change Orders # 1
to 7, 9 to 15, 17 to 19, 21, and 22, there was an [*******] in the cost of
Lessor's Work in the Premises of a [*******].



5.
Whereas, in accordance with Section 2.04 of the Lease, Parties wish to mutually
agree on the form and method of payment by Lessee to Lessor of such [*******] of
Lessor's Work as part of the Rent.





2

--------------------------------------------------------------------------------






Now, therefore, based on mutual negotiations between the Parties, they have
agreed to execute this Second Amendment to the Lease Agreement (the
“Amendment”), under the following terms and conditions:


I.
Capitalized Terms

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Lease.


II.
Amendment to Section 3.01 “Rent, Fees”

The parties hereby agree and accept to amend Section 3.01 of the Lease
Agreement, as follows:


“3.00. Rent and Fees


Rent will be paid in monthly installments. Commencing as of the Final Date of
Delivery of Phase III-A, the monthly rent to be paid for the Premises (the
“Rent”) by the Lessee shall be [*******], and commencing as of the Final Date of
Delivery of Phase III-B the monthly Rent shall be [*******], equivalent, the
latest amount, to:


[*******]


3

--------------------------------------------------------------------------------






Lessee shall have the right, within thirty (30) days after the completion of
each Phase of Lessor's Work to measure the Premises jointly with the Lessor, and
the measurement method shall be at central axis of walls and columns. If after
such measurement, it is determined that the actual area of the Premises (or any
portion) is less than the amounts set forth above, the Rent shall be reduced
accordingly. However, Lessee accepts that the total area measured may have a
difference of up to two percent (2%) of the area set forth above, and in such
case a reduction or increase in Rent will not apply. Any dispute as to such
measurement shall be submitted to an Engineers and Architects Board Arbitration
process, in accordance with the procedural rules of such institution.


The Lessee shall begin making such payments as of the Final Date of Delivery of
Phase III-A, in the amount established in the first paragraph of this Section
3.00 ([*******]) and in compliance with the terms and conditions agreed under
this Lease. As of the Final Date of Delivery of Phase III- B, Lessee will begin
making payments for the full amount established in the first paragraph of this
Section 3.00 ([*******]. The Rent shall be paid for each month in advance within
the first five calendar days of each month, and net of all taxes including but
not limited to value added taxes and other than income taxes. If the Final
Delivery Date is not on the first day of the month, Rent for the first month
will be prorated, so that Lessee only pays Rent for the days remaining for such
month to end, counting since the Final Date of Delivery. During the first 45
days of the Lease Agreement, the Lessee has a right to request additional
internal offices, of an area of up to [*******] per month per every square
meter.


Every year, on the anniversary of the Final Date of Delivery of Phase III-B, the
monthly Rent shall undergo a [*******], using as basis for such [*******] paid
in the last month of the previous twelve month period (“[*******]”). The first
increase will be effective as of the first anniversary of the Final Date of
Delivery of Phase III-B, and thereafter all yearly increments shall be paid
Lessee shall have the right, within thirty (30) days after the completion of
each Phase of Lessor's Work to measure the Premises jointly with the Lessor, and
the measurement method shall be at central axis of walls and columns. If, after
such measurement, it is determined that the actual area of the Premises (or any
portion) is less than the amounts set forth above, the Rent shall be reduced
accordingly. However, Lessee accepts that the total area measured may have a
difference of up to two percent (2%) of the area set forth above, and in such
case a reduction or increase in Rent will not apply. Any dispute as to such
measurement shall be submitted to an Engineers and Architects Board Arbitration
process, in accordance with the procedural rules of such institution.




4

--------------------------------------------------------------------------------







The Lessee shall begin making such payments as of the Final Date of Delivery of
Phase III-A, in the amount established in the first paragraph of this Section
3.00 ([*******]) and in compliance with the terms and conditions agreed under
this Lease. As of the Final Date of Delivery of Phase III- B, Lessee will begin
making payments for the full amount established in the first paragraph of this
Section 3.00 ([*******]. The Rent shall be paid for each month in advance within
the first five calendar days of each month, and net of all taxes including but
not limited to value added taxes and other than income taxes. If the Final
Delivery Date is not on the first day of the month, Rent for the first month
will be prorated, so that Lessee only pays Rent for the days remaining for such
month to end, counting since the Final Date of Delivery. During the first 45
days of the Lease Agreement, the Lessee has a right to request additional
internal offices, of an area of up to [*******], that shall be charged at a
rental [*******] per month per every square meter.


Every year, on the anniversary of the Final Date of Delivery of Phase III-B, the
monthly Rent shall undergo a [*******], using as basis for such [*******] the
Rent paid in the last month of the previous twelve month period (“[*******]”).
The first [*******] will be effective as of the first anniversary of the Final
Date of Delivery of Phase III-B, and thereafter all yearly increments shall be
paid accordingly until the expiration of the Lease.






5

--------------------------------------------------------------------------------








Rent and any other Payments shall be made in full and in cash, check, or
electronic transfer to the Lessor's account. The validity of any form of payment
different than cash, will be subject to its approval and final credit in favor
of the Lessor by the bank. In case of wire transfers, the Lessee shall notify in
writing to the Lessor, the date in which the transfer was executed, and such
payment shall be deemed made on the date on which the transfer is credited by
the Lessor's bank to the Lessor's account. The Lessee must pay all applicable
transfer fees or bank charges. For purposes of this Lease, the Lessor's address
shall be the address where payments should be made. In the event that the
beginning or end of the term of this Lease is not the first of a month, rent
shall be prorated such that the Lessee shall only pay the portion of the rent
allocated to the portion of the month the Premises is occupied by the Lessee.
Claims pertaining to breach of rent payment are not subject to arbitration.


Except as expressly set forth in this Lease: (i) the Lessee shall make all
payments in accordance with this Lease without any deductions, and (ii) in the
event the Lessee finds himself obligated to make deductions or withholdings,
originated in a value added or sales tax, or any other circumstance that may
reduce the amount to be received by the Lessor, the Lessee must increase Rent to
an amount that will allow Lessor to receive a net amount equal to the original
agreed Rent.


The Lessee shall be solely responsible for the payment of any and all utilities
and any other installations or services not included in the Service Agreement.
The Lessee shall pay utilities in accordance with applicable fees and usage
shall be determined by the meters specifically installed for such purpose by the
carriers of these services or the Lessor, as may be the case.


In addition, during the term of this Lease, the Lessee shall be solely liable
for the payment of monthly service fees in compliance with the Service Agreement
that the Lessee has concurrently entered into with the Lessor or current Manager
of the Park. The Service Agreement is attached as Exhibit Nine hereto. Service
fees under the Service Agreement are currently [*******], for a total amount of
[*******].



All monetary obligations contained herein are part of Lessee's basic obligation
to pay rent, as established under articles twenty five and sixty four of the
“Ley General de Arrendamientos Urbanos y Suburbanos “ number 7527 and its
amendments (General Urban and Suburban Lease Law) in effect in Costa Rica.
Lessee will not be responsible for payment of any other obligation not
specifically contemplated in this Agreement.”


III.
Prevailing clauses:



The execution of this Amendment does not affect the legal effect of any clauses
of the Lease Agreement or its Exhibits or previous Amendments, not specifically
modified in this Amendment. Therefore, all provisions of the Lease Agreement and
its Exhibits not specifically amended shall keep their full validity and effect.


IV.
Acceptance by the Trustee.



Banco Cuscatlan de Costa Rica, S. A., acting solely as the trustee of the Trust
Agreement, hereby acknowledges the covenants taken herein, prior authorization
of the Main Beneficiary and express request of the Trustor.


Notwithstanding the foregoing, all parties agree and acknowledge that all income
generated as product of the Lease, unless if Lessor is in default, will be
received only by the Lessor, since the Lessor is the direct beneficiary of such
revenues, and therefore, he shall comply with any tax obligation whether
material or formal. The parties also agree that the exclusive purpose of the
Trust Agreement (and its amendments) is to secure the loans set forth therein;
therefore it does not have any kind of lucrative activity, being that the duties
of the Trustee are limited to: (i) hold the trust ownership of the entrusted
assets, and (ii) transfer the entrusted assets, in accordance with the terms and
conditions established in the Trust Agreement. Also, the parties agree that as
long the Lessor keeps acting as the contractor of the overall land (within
which, the leased premises are located), he will assume and undertake all
obligations provided in the Lease Agreement and this amendment.



IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the date first above written.






[Signature]
[Signature]


By/ Cytyc Surgical Products de
Costa Rica S.A.


Lessee


By/ Banco Cuscalán de Costa
Rica S.A.


Trustee






 
 
[Signature]
[Signature]



Zona Franca Coyol S.A.


Lessor








6